Appeal from a judgment of the Monroe County Court (John J. Connell, J.), rendered November 14, 2008. The judgment convicted defendant, upon his plea of guilty, of burglary in the second degree (seven counts), criminal possession of stolen property in the fourth degree (two counts), grand larceny in the fourth degree, petit larceny, and criminal possession of stolen property in the third degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed. Present — Smith, J.E, Lindley, Sconiers and Martoche, JJ.